DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 and 24-26 are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
Response to Amendment
Claims 1, 11, 17, 21, 22, 24, and 25 are amended. Claims 21-26 are added. Claim 23 is canceled.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02/24/2021, with respect to claims 1-22 and 24-26 have been fully considered and are persuasive.  The rejection of claims 1-22 and 24-26 has been withdrawn. 
Allowable Subject Matter
Claims 1-22 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1-10 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially the  node and a first circuitry that is to selectively output from a selection a first voltage or a ground voltage during operation of the first circuitry, wherein the node is coupled to a second circuitry that is to selectively output from a selection a second voltage 
	Claims 21, 22, and 24-26 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 21, especially a first circuitry coupled to the pass-gate at a first end of the pass-gate; and a second circuitry coupled to the pass-gate at a second end of the pass-gate, wherein the first circuitry operates at the first voltage while the second circuitry operates at the second voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/Primary Examiner, Art Unit 2839